Citation Nr: 0510774	
Decision Date: 04/14/05    Archive Date: 04/27/05

DOCKET NO.  02-04 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia


THE ISSUE

Entitlement to an effective date earlier than November 5, 
1996, for the grant of service connection for post-traumatic 
stress disorder (PTSD), to include the issue of whether an 
October 1985 rating decision should be revised or reversed on 
the basis of clear and unmistakable error (CUE).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

M.S. Lane, Counsel


INTRODUCTION

The veteran served on active duty from November 1968 to 
December 1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2001 rating decision in which the RO 
denied an effective date earlier than November 5, 1996, for 
an award of service connection for PTSD.  

In December 2003, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge in Washington, DC.  
A transcript of this hearing was prepared and associated with 
the claims folder.  

As is shown on the title page of this decision, the Board has 
recharacterized the issues on appeal a claim for an effective 
date earlier than November 5, 1996, for the grant of service 
connection for PTSD, to include the issue of whether an 
October 1985 rating decision that denied service connection 
for PTSD should be revised or reversed on the grounds of CUE.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  


REMAND

The veteran is seeking an earlier effective date for the 
grant of service connection for PTSD, which has been 
evaluated as 100 percent disabling from November 5, 1996.  

The record reflects that the veteran's original claim of 
service connection for PTSD was denied in a November 1983 
rating decision.  He subsequently expressed a desire to 
reopen that claim, and, in an October 1985 rating decision, 
the RO again denied service connection for PTSD.  

In an August 2002 statement submitted in support of the claim 
for an earlier effective date, the veteran's accredited 
representative specifically raised an allegation of CUE in a 
prior rating decision.  

The RO interpreted the representative's argument as being an 
assertion of CUE in the October 1997 rating decision in which 
it had granted service connection for PTSD and assigned an 
effective date of November 5, 1996.  

However, the Board believes that it is more likely that the 
representative was asserting that the October 1985 rating 
decision that denied service connection for PTSD contained 
CUE.  

Because the assertion of CUE in the October 1985 rating 
decision has not been adjudicated by the RO, the Board may 
not address the matter in the first part as it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision on the claim for an earlier 
effective date at this time.  Bernard v. Brown, 4 Vet. App. 
384 (1993).  

Consequently, the Board finds that the issue of an earlier 
effective must be remanded so that the issue of whether CUE 
occurred in the October 1985 rating decision can be 
adjudicated.  The Board notes that neither the veteran nor 
his representative has specifically alleged that the November 
1983 rating decision contained CUE.  

Accordingly, this case is remanded for the following actions:

The RO should undertake to readjudicate 
the claim for an earlier effective date, 
which should include consideration of the 
issue of whether the October 1985 rating 
decision contained CUE.  If indicated the 
RO should take appropriate steps to 
contact the veteran in order to clarify 
his assertions regarding CUE.  All 
indicated development should be carried 
out in this regard.  If the benefit 
sought on appeal is not granted to the 
veteran's satisfaction, the veteran and 
his representative should be issued a 
Supplemental Statement of the Case and 
afforded the requisite opportunity to 
respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate action, if indicated.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  


	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  


